Opinion.
Campbell, C. J.:
The appellants, as executors, are not aggrieved by the decree to sell the lands, and, as devisees or heirs, they cannot be heard to complain of it, because their petition to sell shows the pro*432priety of an order to sell. Although Pollock, as .a creditor, might have petitioned for the sale of the land directly, as provided by the statute, we are not prepared to say that the chancellor was not right in refusing to permit the executors to dismiss their proceeding. They cannot complain of it, and they alone appealed.

Decree affirmed.